DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. 15/106,239, filed on June 17, 2016.

Information Disclosure Statement
Due to the long list of IDSs submitted, the Examiner requests that the Applicant highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  See MPEP § 2004.
Note that consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP § 609.
The Examiner further notes that page 2 of the IDS filed November 2, 2020, contains a list of applications which have been relied upon for an earlier filing date under 35 U.S.C. § 120 and 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "36" and "38" have both been used to designate the “buccal cavity stabiliser” on Page 9 lines 6 and 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract includes an extraneous title at the top of the page.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The specification contains multiple underlined portions of text, e.g. the “Field of the Invention” at Page 1 line 6.  The underlining should be removed to avoid confusion in the printing room.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1 line 3 reads “over the laryngeal inlet,” but is suggested to read --over a laryngeal inlet-- to provide proper antecedent basis.
Claim 1 line 6 reads “when in situ wherein,” but is suggested to read --when in situ, wherein-- for grammatical correctness.
Claim 2 line 1 reads “as claimed in claim 1 wherein,” but is suggested to read --as claimed in claim 1, wherein-- to conform to current US practice.  Line 1 of claims 3-20 each suffer from a similar deficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 2 recites the limitation “the first end of which,” which renders the claim unclear.  It is unclear to what structure the term “which” refers.  The Examiner suggests amending the claim to read --the first end of the airway tube--.
Regarding claim 1, line 7 recites the limitation “the full length,” which lacks antecedent basis in the claim.
Regarding claim 1, line 8 recites the limitations “the first end,” “the second end,” and “the longitudinal ramp,” which each lacks antecedent basis in the claim.
Regarding claim 2, line 2 recites the limitations “the internal wall” and “the dorsal side,” which both lack antecedent basis in the claim.
Regarding claim 3
Regarding claim 4, line 1 recites the limitation “the internal wall,” which lacks antecedent basis in the claim.  Claim 17 line 1 suffers from a similar deficiency.
Regarding claim 4, lines 1-2 recite the limitation “the ventral side,” which lacks antecedent basis in the claim.  Claims 11 and 17 suffer from a similar deficiency.
Regarding claim 5, line 2 recites the limitation “a plurality of grooves,” which renders the claims unclear.  It appears that the Applicant attempts to redefine the number of grooves from claim 1 lines 6-7.  The Examiner suggests amending claim 1 lines 6-7 to read --provided with at least one groove--.  Claims 12 and 18 each suffer from a similar deficiency.
Regarding claim 6, line 1 recites the limitation “the tip,” which lacks antecedent basis in the claim.  Claims 13 and 19 each suffer from a similar deficiency.
Regarding claim 7, line 1 recites the limitation “the tip,” which lacks antecedent basis in the claim.  Claim 14 and 20 each suffer from a similar deficiency. 
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2009/0090356 to Cook (herein Cook) in view of GB 2481538 to Kumar et al (herein Kumar).
Regarding claim 1, Cook discloses an airway device for human or animal use (removable laryngeal mask airway 100, Fig. 1) comprising an airway tube (respiratory tube 205, Fig. 1) having a first end (see annotated figure below) and a second end (see annotated figure), the first end of which is surrounded by a laryngeal cuff (positioning shield 201, Fig. 1) configured to fit over the laryngeal inlet of a patient when in situ (the positioning shield 201 is sized and shaped to conform to the larynx of the patient, Para. [0029]), wherein the first end of the airway tube is provided with an intubating ramp (protrusion 701, Fig. 1) configured to direct a tube inserted through the airway tube in the laryngeal inlet of the patient when in situ (protrusion 701 serves to form a ramp, Para. [0034]).  Cook does not disclose wherein the intubating ramp is provided with a groove which runs longitudinally along the full length of the intubating ramp from the first end to the second end of the intubating ramp.

    PNG
    media_image1.png
    661
    764
    media_image1.png
    Greyscale

Annotated Fig. 1 of Cook

    PNG
    media_image2.png
    436
    1008
    media_image2.png
    Greyscale

Annotated Fig. 4 of Cook
However, Kumar teaches an airway device (2410, Fig. 64) including wherein the intubating ramp is provided with a groove (spaces between brackets 2413, 2315, 2417 form grooves, see annotated figure below) which runs longitudinally along the full length of the 

    PNG
    media_image3.png
    765
    842
    media_image3.png
    Greyscale

Annotated Figs. 64 and 65 of Kumar
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intubating ramp of Cook to add the grooves as taught by Kumar in order to allow airflow to the patient even if the epiglottis folds down onto the intubating device (Kumar page 36 lines 25-27).
Regarding claim 2
Cook further discloses wherein the intubating ramp is provided on the internal wall of the dorsal side of the airway tube (protrusion 701 is located on dorsal side, see Fig. 4).
Regarding claim 3, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cook further discloses wherein the first end of the airway tube is of greater diameter than a remainder of the airway tube (see annotated Fig. 4 of Cook above).
Regarding claim 5, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Cook further discloses wherein the intubating ramp is provided with a plurality of grooves (Kumar spaces between brackets 2413, 2315, 2417 form at least two grooves, Kumar annotated figure).
Regarding claim 6, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cook further discloses wherein the tip of the laryngeal cuff is elongate (see annotated figure above).
Regarding claim 7, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cook further discloses wherein a tip of the laryngeal cuff is provided with a protrusion on a back dorsal side thereof (see annotated figure above).
Regarding claim 8
However, Kumar teaches an airway device (2410, Fig. 64) including where a side wall of the second end of the airway tube is provided with a supplementary gas inlet (see annotated figure below).

    PNG
    media_image4.png
    367
    763
    media_image4.png
    Greyscale

Annotated Fig. 48 of Kumar
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intubating device of modified Cook to add the supplementary gas inlet as taught by Kumar in order to facilitate delivery of anesthesia or other medicament to the patient’s respiratory system while the patient is intubated.
Regarding claim 9, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cook further discloses wherein the first end of the airway tube is of widened diameter or flared (see annotated Fig. 4 above).
Regarding claim 10
Claim 10 recites the same limitations as claim 3 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 12, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Claim 12 recites the same limitations as claim 5 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 13, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Claim 13 recites the same limitations as claim 6 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 14, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Claim 14 recites the same limitations as claim 7 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 15, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Claim 15 recites the same limitations as claim 8 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 16, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Claim 16 recites the same limitations as claim 9 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 18, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Claim 18 recites the same limitations as claim 5 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 19, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Claim 19 recites the same limitations as claim 6 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 20, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Claim 20 recites the same limitations as claim 7 above.  For the sake of brevity, the rejection will not be repeated here.

Claims 4, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Cook and Kumar, as applied to claim 1 above, and further in view of US Pat. 4,987,895 to Heimlich (herein Heimlich).
Regarding claim 4, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Cook, as modified above, does not disclose wherein the internal wall of the ventral side of the airway tube is flattened.
However, Heimlich teaches a tracheostomy tube (40, Fig. 6) including wherein the internal wall of the ventral side of the airway tube is flattened (tracheostomy tube 40 is generally C-shaped with a flat backwall 43 on one side, Col. 8 lines 3-26, Fig. 7, the flat backwall 43 forming a flat surface wall on the interior of the device, see also annotated figure below).

    PNG
    media_image5.png
    258
    356
    media_image5.png
    Greyscale

Annotated Fig. 7 of Heimlich
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airway tube of Cook to incorporate a flattened ventral section as taught by Heimlich in order to facilitate the airway device sitting more comfortably and naturally in the patient’s airway (Heimlich Col. 8 lines 20-26).
Regarding claim 11, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Claim 11 recites the same limitations as claim 4 above.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 17, the modified Cook discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Claim 17 recites the same limitations as claim 4 above.  For the sake of brevity, the rejection will not be repeated here.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 3, 4, 9, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,625,037 (herein reference claim 4). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claim 1
Regarding the instant claim 3, reference claim 4 discloses wherein the first end of the airway tube is of greater diameter than the remainder of the airway tube (wherein the first end of the airway tube is of greater diameter than a remainder of the airway tube).
Regarding the instant claim 4, reference claim 4 discloses wherein the internal wall of the ventral side of the airway tube is flattened (wherein an internal wall of the airway tube is curved other than a section of a ventral side of the airway tube, which section is flattened).
Regarding the instant claim 9, reference claim 4 discloses wherein the first end of the airway tube is of widened diameter or flared (wherein the first end of the airway tube is of greater diameter than a remainder of the airway tube).
Regarding the instant claim 16, reference claim 4 discloses wherein the first end of the airway tube is of widened diameter or flared (wherein the first end of the airway tube is of greater diameter than a remainder of the airway tube).
Regarding the instant claim 17, reference claim 4 discloses wherein the internal wall of the ventral side of the airway tube is flattened (wherein an internal wall of the airway tube is curved other than a section of a ventral side of the airway tube, which section is flattened).

Claims 2, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,625,037 (herein reference claim 2). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claim 2
Regarding the instant claim 10, reference claim 2 discloses wherein the first end of the airway tube is of greater diameter than the remainder of the airway tube (wherein the first end of the airway tube is of greater diameter than a remainder of the airway tube).
Regarding the instant claim 11, reference claim 2 discloses wherein the internal wall of the ventral side of the airway tube is flattened (wherein an internal wall of the airway tube is curved other than a section of a ventral side of the airway tube, which section is flattened)

Claims 5 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,625,037 (herein reference claim 5). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claim 5, reference claim 5 discloses wherein the intubating ramp is provided with a plurality of grooves (wherein the intubating ramp is provided with a plurality of channels).
Regarding the instant claim 18, reference claim 5 discloses wherein the intubating ramp is provided with a plurality of grooves (wherein the intubating ramp is provided with a plurality of channels).

Claims 6 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,625,037 (herein reference claim 6). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claim 6
Regarding the instant claim 19, reference claim 6 discloses wherein the tip of the laryngeal 25cuff is elongate (wherein the laryngeal cuff has an elongate tip).

Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,625,037 (herein reference claim 7). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claim 7, reference claim 7 discloses wherein the tip of the laryngeal cuff is provided with a protrusion on the back dorsal side thereof (wherein a tip of the laryngeal cuff is provided with a protrusion on a back dorsal side thereof).
Regarding the instant claim 20, reference claim 7 discloses wherein the tip of the laryngeal cuff is provided with a protrusion on the back dorsal side thereof (wherein a tip of the laryngeal cuff is provided with a protrusion on a back dorsal side thereof).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,625,037 (herein reference claim 8). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claim 8, reference claim 8 discloses wherein a side wall of the second end of the airway tube is provided with a supplementary gas inlet (where a side wall of the second end of the airway tube is provided with a supplementary gas inlet).
Claim 12
Regarding the instant claim 12, reference claim 2 discloses all the claimed limitations, as discussed above with respect to the instant claim 2.  Reference claim 2 does not disclose wherein the intubating ramp is provided with a plurality of grooves.
However, reference claim 5 teaches an airway device including wherein the intubating ramp is provided with a plurality of grooves (wherein the intubating ramp is provided with a plurality of channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intubating ramp of reference claim 2 to be multiple channels as taught by reference claim 5 in order to prevent occlusion of the patient’s airway if the epiglottis collapses during use.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 2 in view of reference claim 6.
Regarding the instant claim 13, reference claim 2 discloses all the claimed limitations, as discussed above with respect to the instant claim 2.  Reference claim 2 does not disclose wherein the tip of the laryngeal 25cuff is elongate.
However, reference claim 6 teaches an airway device including wherein the tip of the laryngeal 25cuff is elongate (wherein the laryngeal cuff has an elongate tip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laryngeal cuff of reference claim 2 to have an elongated tip as taught by reference claim 6 in order to provide an improved esophageal seal when in situ.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 2 in view of reference claim 7.
Regarding the instant claim 14, reference claim 2 discloses all the claimed limitations, as discussed above with respect to the instant claim 2.  Reference claim 2 does not disclose wherein the tip of the laryngeal cuff is provided with a protrusion on the back dorsal side thereof.
However, reference claim 7 teaches an airway device including wherein the tip of the laryngeal cuff is provided with a protrusion on the back dorsal side thereof (wherein a tip of the laryngeal cuff is provided with a protrusion on a back dorsal side thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laryngeal cuff of reference claim 2 to have a dorsal protrusion as taught by reference claim 7 in order to provide an improved esophageal seal when in situ.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 2 in view of reference claim 8.
Regarding the instant claim 15, reference claim 2 discloses all the claimed limitations, as discussed above with respect to the instant claim 2.  Reference claim 2 does not disclose wherein a side wall of the second end of the airway tube is provided with a supplementary gas inlet.
However, reference claim 8 teaches an airway device including wherein a side wall of the second end of the airway tube is provided with a supplementary gas inlet (where a side wall of the second end of the airway tube is provided with a supplementary gas inlet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airway tube of reference claim 2 to have a supplementary gas inlet as taught by reference claim 8 in order to facilitate supply of additional oxygen or other gases to the patient if required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. Pub. 2013/0324798 to Molnar et al, US Pat. Pub. 2008/0276932 to Bassoul, US Pat. Pub. 2003/0213492 to Alfery et al, US Pat. 5,896,858 to Brain, US Pat. Pub. 2006/0207601 to Nasir, US Pat. 5,878,745 to Brain, US Pat. 5,632,271 to Brain, US Pat. Pub. 2008/0308109 to Brain, US Pat. Pub. 2011/0120474 to Daugherty et al, US Pat. 7,900,632 to Cook, US Pat. 5,988,167 to Kamen, US Pat. 7,934,502 to Cook, US Pat. 7,784,464 to Cook, US Pat. 7,263,998 to Miller, and GB 2,465,453 to Nasir each recite an airway device with two ends to assist in intubation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785